112 F.3d 517
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Arthur F. PRIOR, Petitioner,v.FEDERAL AVIATION ADMINISTRATION, Respondent.
No. 96-70533.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 25, 1997.

Before:  BROWNING, THOMPSON, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Arthur Prior petitions pro se for review of an order of the National Transportation Safety Board (NTSB) which affirmed the Federal Aviation Administration's suspension of Prior's commercial pilot certificate.  We have jurisdiction pursuant to 49 U.S.C. §§ 1153, 44709(f), and conclude that Prior's appeal is moot.  We therefore deny Prior's petition for review.


3
The NTSB served its order suspending Prior's commercial pilot certificate for 300 days on January 16, 1996.  The order provided that the 300-day suspension would begin to run thirty days after service of the order.  Prior's motion for reconsideration of the NTSB's order was denied in an order served on April 30, 1996.  The suspension of Prior's certificate took effect on May 30, 1996.  Prior's requests to the NTSB and to this court for a stay of the suspension order pending appeal to this court were denied.  See Prior v. FAA, No. 96-70533 (9th Cir.  Aug. 2, 1996) (order denying motion for stay of execution of NTSB order pending appeal).


4
Prior asks that we reverse the 300-day suspension order.  However, because the suspension period, which began on May 30, 1996, has expired, the appeal is moot.  See Public Utils.  Comm'n v. Federal Energy Regulatory Comm'n, 100 F.3d 1451, 1458 (9th Cir.1996) (stating that the court must be able to grant effective relief, or it lacks jurisdiction and must dismiss the appeal).  Prior does not contend that any of the exceptions to the mootness doctrine apply.  See id. at 1459-61.   In fact, Prior conceded that "[o]nce the suspension is served the appeal becomes moot."   Accordingly, we deny Prior's petition.


5
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3